      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 1 of 27 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


CROCS, INC.,
                                                             Case No.
                                      Plaintiff,
                                                             JURY TRIAL DEMANDED
                      v.

BIJORA, INC. D/B/A AKIRA,

                                      Defendant.


                                         COMPLAINT

       Plaintiff, Crocs, Inc., through its undersigned counsel, brings the following Complaint

against Defendant Bijora, Inc. d/b/a Akira (“Defendant” or “Akira”), as follows:

                                         THE PARTIES

       1.      Crocs, Inc. (“Crocs”) is a Delaware corporation having its principal place of

business at 13601 Via Varra in Broomfield, Colorado 80020.

       2.      On information and belief, Bijora, Inc. d/b/a Akira is an Illinois corporation with

its principal place of business located at 200 N. Fairfield Ave., Chicago, IL 60612.

                                JURISDICTION AND VENUE

       3.      This is an action under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1));

Section 43(a)(1)(B) of the Lanham Act (15 U.S.C. § 1125(a)(1)(B)); Section 43(a)(1)(A) of the

Lanham Act (15 U.S.C. § 1125(a)(1)(A)); Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c));

Illinois’ Uniform Deceptive Trade Practices Act (815 ILCS 510/2); and Illinois common law.

       4.      This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121 and 28

U.S.C. §§ 1331 and 1338.
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 2 of 27 PageID #:2




        5.      This Court also has pendant jurisdiction over the Illinois law claims pursuant to 28

U.S.C. § 1367 because the claims are so related to the other claims in the action over which the

Court has original jurisdiction that they form part of the same case or controversy.

        6.      This Court has personal jurisdiction over Akira because, on information and belief,

Akira is an Illinois corporation, conducts business in this judicial district, and has deliberately

engaged in significant and continuous business activities within Illinois, including sales to

residents of this judicial district over the Internet.

        7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

Akira resides in this judicial district and a substantial part of the events or omissions giving rise to

the claims set forth herein occurred in Illinois through at least Defendant’s unauthorized use of the

Asserted Trademarks in commerce in Illinois. The Asserted Trademarks are described below.

                                    GENERAL ALLEGATIONS

I.      THE ASSERTED TRADEMARKS

        8.      Crocs owns valuable trademarks. These trademarks include Crocs’ iconic design

marks, which are federally registered as U.S. Trademark Registration No. 5,149,328 (“the ’328

Registration) (Exhibit 1) and U.S. Trademark Registration No. 5,273,875 (“the ’875 Registration”

and together with the ’328 Registration, the “Registered Trademarks”) (Exhibit 2), and they also

include a common law trademark on the vamp of the shoe (the “Vamp Mark” and together with

the Registered Trademarks, “the 3D Marks” or the “Crocs 3D Marks”). The Registered

Trademarks are on the United States Patent and Trademark Office’s (“PTO”) Principal-2(F)

register.

        A.      The Crocs 3D Marks

        9.      The Crocs 3D Marks consist of a three-dimensional configuration of the outside of

an upper for a shoe, featuring holes placed across the horizontal portion of the upper. In addition,
                                                 2
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 3 of 27 PageID #:3




the Registered Trademarks have a textured strip along the vertical portion of the upper having

openings. Furthermore, the design of the ’875 Registration also depicts a textured strip on the heel

of the shoe, and a decorative band along the length of the heel strap. The 3D Marks were first used

in commerce in June 2003. Images of these marks are reproduced below, with the Vamp Mark

found on the horizontal portion of the upper on both figures:1

                  FIGURE 1: Representative Images of Crocs 3D Marks
          Registration No. 5,149,328               Registration No. 5,273,875




       10.     The 3D Marks were not subject to a prior registration or unsuccessful registration.

               1.      The Crocs 3D Marks Are Famous

       11.     As set forth below, the 3D Marks are widely recognized by the general consuming

public of the United States as a designation of origin of the footwear products that are

manufactured, sold, distributed, and promoted by Crocs. In particular, the 3D Marks are widely

publicized both by Crocs and third parties; products bearing the 3D Marks are sold extensively

throughout the United States; the 3D Marks are widely recognized by the consuming public; and

the 3D Marks enjoy federal trademark registration.




1
 These images are reproduced several times in this complaint. For the sake of convenience, the
Vamp Mark is not provided as a separate diagram.
                                               3
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 4 of 27 PageID #:4




                      a.      Crocs Distributes Shoes Bearing the 3D Marks Through Many
                              Different Channels and Market Segments

       12.     Crocs distributes its iconic footwear through a vast network of domestic

distribution channels, including major retailers and department stores such as Nordstrom,

Journeys, Foot Locker, Finish Line, Urban Outfitters, Shoe Carnival, Designer Shoe Warehouse,

and Famous footwear; sporting good and outdoor retailers such as REI, Dick’s Sporting Goods,

and Academy Sports; and online retail outlets like Zappos.com, Shoes.com, and Amazon.com.

Crocs also distributes its footwear through various and sundry specialty channels, including gift

shops, collegiate bookstores, uniform suppliers, independent bicycle dealers, specialty food

retailers, and health and beauty stores. Crocs footwear is available for sale in countless store

locations domestically, and in over 90 countries worldwide. In addition, Crocs sells its footwear

through its website, www.crocs.com, and in Crocs’ own retail stores all over the world.

       13.     Crocs’ iconic Classic Clog was conceptualized during a sailing trip and originally

presented to consumers as a boat shoe. Soon after, it became apparent that the shoe appealed to

consumers of all demographics seeking fun and friendly, comfortable footwear. By 2005, the

Crocs shoe reflected in the Crocs 3D Marks had become recognized as a new standard-bearer in

the fashion footwear, professional footwear, and casual lifestyle footwear markets.

       14.     Figure 2, below, highlights how the Classic Clog incorporates the 3D Marks:

       FIGURE 2: Representative Images of Crocs 3D Marks with the Classic Clog
  Registration No. 5,149,328 Registration No. 5,273,875       The Classic Clog




                                                4
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 5 of 27 PageID #:5




       15.     For the past two decades, Crocs has produced footwear, including the Classic Clog,

that bears the Crocs 3D Marks. These footwear products are marketed for men, women, and

children of all ages. Crocs’ customers come from all backgrounds, occupations, education and

income levels, and geographic regions in the United States.

       16.     Through unconventional collaborations with different brands, celebrities, and

artists, the Classic Clog continues to reach diverse and specific psychographic market segments as

the shoe is regularly repackaged into new footwear models bearing the Crocs 3D Marks. The list

of these partnerships includes modern pop artists like Justin Bieber and Post Malone, Los Angeles

high-fashion apparel brands Pleasures and Chinatown Market, the luxury department store

Barneys New York, and fast-food chain KFC.

       17.     The Crocs 3D Marks also appear in footwear marketed and sold to specific

occupational groups, such as the restaurant, hospitality, and healthcare industries. The rise in stay-

at-home workers caused by the COVID-19 pandemic has created additional market reach into

occupational segments, as working professionals have sought out comfortable, casual footwear for

use during the remote workday at home.

       18.     Finally, Crocs has generated substantial revenue from the sales of its footwear

products bearing the 3D Marks. Over the past three calendar years, for example, Crocs has sold

millions of pairs of shoes bearing the 3D Marks in the United States alone, corresponding to

hundreds of millions of dollars in revenue.

                       b.      The Crocs 3D Marks Receive Substantial Publicity and the
                               Marks Are Widely Recognized by the Consuming Public

       19.     Since its debut, Crocs footwear bearing the Crocs 3D Marks has received

substantial publicity. By 2006, the Classic Clog had already morphed into “a global phenomenon”



                                                  5
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 6 of 27 PageID #:6




thanks to its distinctive look. And that same year, the company’s success was recognized with a

marketing award for garnering more than 800 million editorial impressions.

       20.     Notwithstanding marketing efforts, the design of the iconic Crocs footwear, which

is depicted in the Crocs 3D Marks, is itself responsible for generating much of the publicity that

Crocs receives. Its unusual and distinctive appearance caused an uproar in the fashion footwear

world, and it has made the classic Crocs shoe a source of unending debate. The footwear even

inspired an anti-Crocs movement on social media with millions of followers, and an “I Hate Crocs”

blog, which sold its own anti-Crocs merchandise. Public figures caught wearing Crocs shoes in

public have helped to keep the media spotlight trained on shoes bearing the Crocs 3D Marks.

President George W. Bush made international news when he was seen wearing a pair of Classic

Clogs. Former First Lady Michelle Obama also drew international attention when she was spotted

in shoes with heels bearing Crocs Trademarks. And in the United Kingdom, Prince George caused

Crocs footwear sales to skyrocket after he wore a pair of Crocs bearing the Crocs Trademarks.

       21.     Other celebrities have also kept attention on Crocs by wearing the shoes in public,

including television and movie stars like Jack Nicholson, Whoopi Goldberg, John Cena, Shia

LaBeouf, Jennifer Garner, and Sacha Baron Cohen, and famous musicians like Ariana Grande,

Post Malone and Justin Bieber.

       22.     The Crocs 3D Marks receive substantial publicity on social media, too. For

example, a viral video “Crocs Shaving Cream Challenge” has led to hundreds of thousands of

online videos consisting of “filling a Crocs shoe with shaving cream and then jamming your foot

in.” Similarly, a viral six-second video of a grandmother wearing the classic Crocs shoe has

received tens of millions of views. In addition to these viral videos, an almost infinite number of

memes featuring the Crocs shoe have spread across different social media platforms, a trend which


                                                6
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 7 of 27 PageID #:7




even Crocs itself has embraced. Indeed, the Classic Clog garnered nearly 25 billion observed

media impressions in 2020 alone.

                       c.      The 3D Marks Are Federally Registered

       23.      Two of the Crocs 3D Marks were federally registered on February 28, 2017 as U.S.

Trademark Registration No. 5,149,328, and on August 29, 2017 as U.S. Trademark Registration

No. 5,273,875. The Vamp Mark is a common law trademark.

                2.     The Crocs 3D Marks Are Not Functional

       24.      The 3D Marks feature one-of-a-kind ornamental design characteristics that give the

overall impression of a fun and distinctively quirky clog-like shoe for which Crocs is well-known.

The distinctively gentle slope of the upper gives the shoe a unique, recognizable outline.

       25.      Given the virtually infinite number of different, non-infringing footwear styles in

existence today, and which are available to other footwear companies, Crocs’ competitors do not

have any actual competitive need to use the Crocs 3D Marks in commerce.

       26.      As explained in greater detail below, the Crocs 3D Marks are intentionally and

frequently copied, not due to competitive need, but because of the significant goodwill that the

Crocs 3D Marks have accumulated over the past two decades during their use by Crocs.

       B.       Crocs Licenses the 3D Marks

       27.      Crocs has only licensed the 3D Marks on one occasion, and thus has an especially

keen interest in protecting them from the kind of confusion and dilution that occurs from the

unlicensed use of its marks by knockoffs that are labeled with the name of the knockoff’s

manufacturer.

       28.      Specifically, in 2017 Crocs unveiled a licensing partnership with famed footwear

designer Balenciaga. These shoes retailed for $850, and were described as one of the “hottest

trends” of 2018 by Business Insider.
                                                 7
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 8 of 27 PageID #:8




       29.     The Balenciaga/Crocs cross-over shoe was a smashing success: the shoes sold out

during pre-release before they were even officially available for purchase. They were offered on

e-commerce sites including Barneys New York.

       30.     The cross-over shoes incorporate the 3D Marks. Notably, the shoes feature round

holes placed across the horizontal portion of the upper, and a textured strip along the vertical

portion of the upper having trapezoidal openings. In addition to these features, the shoes also have

a textured strip on the heel of the shoe, and a decorative band along the length of the heel strap, as

contemplated by the ’875 Registration. A representative image of these shoes are shown below:




       31.     A close-up of the shoe reveals Balenciaga’s name on the button connection the heel

strap to the body of the shoe, which replaces the usual Crocs logo found in the same spot:




                                                  8
      Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 9 of 27 PageID #:9




       32.    Other configurations of the shoe included Balenciaga’s name as a shoe charm:




II.    PLAINTIFF CROCS

       A.     History of Crocs

       33.    Crocs was founded in 2002 by three college friends and innovators who shared a

love for sailing. That year, co-founder Scott Seamans saw a shoe developed and manufactured by

                                              9
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 10 of 27 PageID #:10




Canadian company Foam Creations, Inc. He came up with the idea to add a foam strap to the shoe,

and the Classic Clog was born. He and his friends George Boedecker and Lyndon “Duke” Hanson

embarked on a Caribbean sailing trip on a quest to perfect the shoe and, by November 2002, Crocs

had sold its first thousand pairs of shoes. After expanding domestic distribution and production

capacity, Crocs acquired Foam Creations in June 2004. Around that time, Crocs also added

warehouses and shipping programs for speedy assembly and delivery.

       34.     Crocs launched its first national marketing campaign in 2005 after partnering with

a local Colorado advertising firm. The campaign played on the distinctively quirky design

elements of the clog-like shoe that is embodied in the Crocs 3D Marks, and across the country, it

spread the company’s message that “Ugly Can Be Beautiful.”

       35.     Continuing in an upward trajectory, Crocs began to lay the foundation for an Initial

Public Offering (“IPO”). The company turned a net profit of $16.7 million for 2005, and was

named “Brand of the Year” by Footwear News. Then, in 2006, Crocs launched the largest footwear

IPO in history, raising approximately $208 million in its 9.9 million-share offering.

       36.     The 2008 economic downturn impacted Crocs as hard as it did any other company.

It was not until 2011 that Crocs saw its first rebound, when it opened hundreds of new stores and

reported sales of $1 billion worldwide for the first time in its history.

       37.     Building on this success, the company implemented a return to the basics that relied

on the goodwill it had established around the Crocs 3D Marks over the past decade by

reintroducing the Classic Clog with attention-grabbing celebrity partnerships and a fresh ad

campaign that acknowledged the company’s detractors. The new “Come As You Are” campaign

invited footwear shoppers to be themselves, and to recognize the false choice between comfort and

style by embracing quirky, clog-like foam shoes.


                                                  10
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 11 of 27 PageID #:11




       38.     During the past few years, Crocs has seen continued and steady sales growth as a

result of its revitalization. In 2020, the largest global fashion search platform, Lyst, reported that,

based on web searches, the Classic Clog that is embodied in the Crocs 3D Marks was the eighth

most wanted item in the world. The New York Times declared that “Crocs Won 2020,” and fashion

bloggers predicted that “2021 will be the Year of the Croc.”

       39.     The sale of footwear bearing the Crocs 3D Marks is responsible for the edification

of Crocs as an institution in the footwear industry, and the goodwill built into these marks that

continue to carry the company to greater heights.

       B.      Crocs Footwear

       40.     Today, Crocs footwear can be found in hundreds of forms and color patterns,

ranging from khaki canvas loafers to tie-dyed sandals. Among this wide variety of options, the

Classic Clog that features the Crocs 3D Marks remains the company’s flagship shoe.

       41.     Crocs has produced multiple lines of footwear that embody the Crocs 3D Marks

beginning with the classic “Beach” model when the company first launched. The “Beach” Crocs

shoes were soon after followed by the “Cayman”, “Metro” and “Bistro” lines that also reflect one

or more of the Crocs 3D Marks. As the brand’s forebearers, these shoes in particular have inspired

countless imitations. The Crocs 3D Marks are also reflected in numerous other Crocs styles and

models, including at least the following current footwear, each of which may include multiple

models: Classic Clog (including Bae, Platform and All-Terrain models), Baya Clog, Freesail Clog,

and Crocs Littles Clog.

       C.      Crocs Vigorously Defends its Intellectual Property, Including its 3D Marks

       42.     Crocs devotes significant time and resources to stopping infringement of its 3D

Marks. Its enforcement actions are diverse and multi-faceted, ranging from full litigation to

educational outreach depending on what is warranted by the circumstances.
                                              11
       Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 12 of 27 PageID #:12




         43.   The scale of this infringement requires constant attention. Each year, enforcement

officials around the world, including authorities in the United States, seize hundreds of thousands

of shoes that improperly bear the Crocs 3D Marks. For many of these products, the United States

is the intended final destination. In more recent years, the rise in consumer online shopping has

enabled the sale of infringing footwear on an unprecedented scale. For example, in 2018, Crocs’

defense efforts resulted in the termination of over 70,000 online auctions for infringing products,

and the shutdown of over 1,500 websites, in the United States alone.

         44.   Crocs works with various third-party agencies to monitor and eradicate the

infringing use of the 3D Marks. One such agency Crocs has used is MarkMonitor, which monitors

websites around the world for unauthorized or improper use of Crocs’ trademark in their website

content; the use of the Crocs brand in a domain name to redirect traffic to websites containing

sponsored links or product listing for footwear sold by other companies; or web articles containing

Crocs’ trademarks that are used to drive traffic to paid links.

III.     DEFENDANT

         45.   On information and belief, Defendant is manufacturer, distributor, and/or retailer

that uses the 3D Marks in commerce without Crocs’ permission in a manner that is detrimental to

Crocs and the goodwill and reputation Crocs enjoys with consumers.

         46.   On information and belief, Akira is an Illinois corporation with a principal place of

business located at 200 N. Fairfield Ave., Chicago, IL 60612.

         A.    Akira’s Background

         47.   On information and belief, Akira was founded in 2002 as a women’s boutique in

the Wicker Park neighborhood of Chicago. NBC Chicago described the chain as being “somewhat

of a cultural lifestyle in the city” of Chicago that holds “wild fashion show parties.”


                                                 12
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 13 of 27 PageID #:13




       48.     Akira primarily sells its products through its approximately thirty-two brick-and-

mortar stores, as well as its website, shopakira.com.

       B.      Akira’s Accused Products

       49.     Akira’s Accused Products include at least its “Cape Robbin Electric Soul Flatform

Clogs” footwear products and colorable imitations thereof. Akira uses a variety of lengthy,

descriptive names to market and sell its Accused Products. These include the “Soul Sister Flatform

Sandal in Multi”, the “Enjoy the Ride Flatform Sandal in Black”, the “Feel the Rush Flatform

Sandal in Tie Dye”, the “Sit Back and Relax Flatform Sandal”, and the “Sweet Like Sugar Flatform

Sandal in Baby Pink.”

       50.     Representative images of Akira’s Accused Products are shown below:




       51.     On information and belief, Akira has promoted and sold additional shoe models

bearing the 3D Marks under various names and style descriptions.

       52.     The Accused Products are manufactured abroad and are imported into the United

States. Specifically, and as seen in the pictures above, the shoes have a label stating “Made in

China.”




                                                13
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 14 of 27 PageID #:14




       C.      Akira’s Unfair Acts, Infringement, and Dilution of the Crocs 3D Marks

       53.     Akira manufactures, imports into the United States, promotes, distributes, and/or

sells after importation in the United States Akira’s Accused Products.

       54.     For the reasons set forth below, these Accused Products infringe and are likely to

dilute Crocs 3D Marks.

               1.     Crocs Owned Protectable and Famous Trademark Rights Before Akira
                      Promoted and Sold Accused Products

       55.     On information and belief, based on the extensive monitoring performed on Crocs’

behalf described above, Akira began promoting and selling the Accused Products after the

Registered Trademarks were registered and became well-recognized and famous, and after the

Vamp Mark was first used in commerce.

       56.     The Registered Trademarks relevant to Akira’s violations are also the subject of

duly issued United States Trademark Registrations.

               2.     Akira’s Accused Products Are Likely to Cause Confusion with the
                      Crocs’ 3D Marks, and Have Already Caused Actual Confusion

       57.     As shown in Figure 3 below, Akira’s Accused Products bear designs that are likely

to cause confusion with the Crocs 3D Marks. In particular, the size, positioning, number, and shape

of the holes on the horizontal portion of the upper of the Accused Products is confusingly similar

to the 3D Marks. In addition, the Accused Products have a textured strip along the vertical portion

of the upper with trapezoidal openings which further contributes to the likelihood of consumer

confusion. The Accused Products further have a textured strip on the heel of the shoe, and a

decorative band along the length of the heel strap.




                                                14
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 15 of 27 PageID #:15




 FIGURE 3: Representative Images of Akira’s Accused Products and the Crocs 3D Marks
             Accused Products                   Registration No. 5,149,328   Registration No. 5,273,875




                “Gardener”

       58.       On information and belief, Akira’s customers have actually confused Akira’s

Accused Products with Crocs’ footwear products that bear the 3D Marks.

       59.       One such “Verified Buyer” Toya, claims in a January 18, 2021 review that “I so

love my crocs”:




       60.       Another “Verified Buyer”, Bianca, wrote a review on December 28, 2020 stating,

“I love these platform crocs”:




                                               15
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 16 of 27 PageID #:16




       61.     A third “Verified Buyer” named “Princess” again called the shoes “Crocs”:




       62.     Yet a fourth “Verified Buyer” named Kiara titled her June 4, 2019 review “Best

crocs” and wrote that they “look so comfy”:




       63.     These reviews evidence the actual confusion consumers had for Akira’s Accused

“Gardener” Products even at the point of sale.




                                                 16
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 17 of 27 PageID #:17




               3.      Akira Intended to Copy the Crocs 3D Marks and to Infringe and Dilute
                       the Crocs 3D Marks

       64.     Akira’s intent to create associations with Crocs and to free ride on Crocs’ goodwill

is evident from at least the close similarities between Akira’s Accused Products on the one hand,

and the famous Crocs 3D Marks on the other hand. On information and belief, the overwhelming

similarities are due to Akira’s intentional copying.

               4.      Akira Promotes and Sells Accused Products in Competition with
                       Crocs’ Promotion and Sales of Products Bearing the 3D Marks

       65.     On information and belief, Akira promotes and sells its Accused Products at retail

stores in the United States and through the Internet, including its website, shopakira.com.

       66.     On information and belief, Akira’s Accused Products have been promoted and sold

for approximately $60.

       67.      On information and belief, Akira promotes and sells its Accused Products as a

casual or lifestyle shoe primarily to women.

               5.      Relevant Consumers Are Susceptible to Confusion and Dilutive
                       Associations Caused by Akira’s Accused Products

       68.     Consumers of shoes like those at issue here are not likely to exercise great care in

resolving likely confusion in their initial product interest, at the point of purchase, or in post-sale

exposure. Even more sophisticated consumers are likely to experience cognitive dissonance

regarding the source, affiliation, sponsorship, or association of Akira’s Accused Products when

confronted with promotions and sales of Akira’s Accused Products.

       69.     Indeed, as discussed above, several “Verified Buyers” of Akira’s Accused Products

have actually been confused at the point-of-sale as to the source of the shoe, and have referred to

the Accused Products as “CROCS” despite no affiliation between Akira and Complainant.



                                                  17
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 18 of 27 PageID #:18




       70.     Further, in the post-sale context, where actual or potential consumers of shoes may

only see Akira’s Accused Products on someone’s feet in passing, consumers are also likely to

mistake the source, affiliation, or sponsorship of Akira’s Accused Products with Crocs and/or the

3D Marks, or to associate the Accused Products with Crocs and/or the 3D Marks.

               6.      Akira’s Accused Products Are Likely to Cause Confusion and Dilutive
                       Associations with Crocs or the Crocs 3D Marks

       71.     Due to the overwhelming similarities between Akira’s Accused Products and the

Crocs 3D Marks, and for the reasons set forth above, there is (a) a likelihood of confusion between

Akira or its Accused Products, and Crocs or the Crocs 3D Marks, and/or (b) a likelihood of dilution

between the same.

     COUNT I: TRADEMARK INFRINGEMENT UNDER SECTION 32(1) OF THE
                    LANHAM ACT (15 U.S.C. § 1114(1))

       72.     Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

incorporates them by reference.

       73.     As alleged more fully herein, the USPTO has granted Crocs federal trademark

registrations for the Registered Trademarks set forth in Section I, supra.

       74.     Crocs used these Registered Trademarks in commerce before Defendant began its

unauthorized use of the Registered Trademarks.

       75.     Defendant’s unauthorized sales and attempted sales of its Accused Products

containing Plaintiff’s Registered Trademarks to unsuspecting consumers is a violation of Section

32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       76.     Defendant’s past and continued sales of its Accused Products has created a

substantial likelihood of confusion and caused mistake and deception in consumers’ minds.

       77.     Defendant’s unauthorized use of Crocs’ Registered Trademarks, as set forth above,

constitutes use in commerce, without Crocs’ consent, of a reproduction, counterfeit, copy, or
                                            18
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 19 of 27 PageID #:19




colorable imitation of Crocs’ Registered Trademarks in connection with the advertisement,

promotion, sale, and distribution of products and/or services. Such use is likely to cause confusion

or mistake, or to deceive customers, and therefore infringes Crocs’ Registered Trademarks, in

violation of 15 U.S.C. § 1114(1).

        78.    As a result of Defendant’s continued sale of their Accused Products, Crocs has

suffered and will continue to suffer irreparable harm to its goodwill and reputation with not only

its customers, who confuse the Accused Products with legitimate Crocs products, but also with the

general public, who are confused as to the source of the Accused Products after they have been

sold.

        79.    Crocs has no adequate remedy at law for this immediate and continuing harm.

Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendant’s

actions.

  COUNT II: FALSE DESIGNATION OF ORIGIN/UNFAIR COMPETITION UNDER
           SECTION 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

        80.    Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

incorporates them by reference.

        81.    Defendant’s use of Crocs’ 3D Marks constitutes a false designation of origin within

the meaning of Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), which is likely

to cause confusion, mistake, or deception as to the affiliation, connection, source, origin,

authorization, sponsorship, and/or approval of Defendant’s commercial activities with respect to

Crocs’ 3D Marks.

        82.    Crocs used these 3D Marks in commerce before Defendant began its unauthorized

use of the 3D Marks.



                                                19
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 20 of 27 PageID #:20




       83.     The consuming public is likely to attribute to Crocs Defendant’s use of Crocs’ 3D

Marks as a source of origin, authorization, and/or sponsorship for the products Defendant sells

and, further, purchase products from Defendant in the erroneous belief that Defendant is authorized

by, associated with, sponsored by, or affiliated with Crocs, when there is no such connection

between Crocs and Defendant.

       84.     Defendant’s actions have been conducted intentionally and willfully, with the

express intent to cause confusion and mistake, to deceive the consuming public, to trade upon the

quality and reputation of Crocs, and to appropriate Crocs’ valuable trademark rights.

       85.     Defendant’s conduct has deceived, and is likely to continue to deceive, a material

segment of the consumers to whom they have directed their marketing activities.

       86.     As a result of this misconduct, Crocs has suffered, and will continue to suffer,

irreparable harm to its goodwill and reputation with both its customers and the general public, who

are confused as to the source of the Accused Products after they have been sold.

       87.     Crocs has no adequate remedy at law for this immediate and continuing harm.

Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendant’s

actions.

 COUNT III - TRADEMARK DILUTION UNDER SECTION 43(c) OF THE LANHAM
                        ACT (15 U.S.C. § 1125(c))

       88.     Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

incorporates them by reference.

       89.     The Crocs Registered Trademarks are “famous” as defined in 15 U.S.C. § 1125(c).

Defendant’s use of these marks constitutes a use of these famous trademarks in commerce.




                                                20
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 21 of 27 PageID #:21




       90.      Crocs used these Registered Trademarks in commerce—and those Registered

Trademarks became famous—before Defendant began its unauthorized uses of the Registered

Trademarks.

       91.      The Crocs Registered Trademarks are widely recognized by the general consuming

public of the United states as designations of source of goods and services. As set forth above, the

Crocs Registered Trademarks are widely recognized in the United States and around the world,

and consumers instantly recognize the connection between Plaintiff and these famous marks.

       92.      Defendant’s sales and offers for sale of their respective Accused Products violate

Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c). The Defendant does so intentionally and

maliciously. This has the effect of diluting the distinctive quality of Crocs’ Registered Trademarks,

as well as tarnishing the good will consumers associate with Crocs’ Registered Trademarks.

       93.      As a result of this misconduct, Crocs has suffered, and will continue to suffer,

irreparable harm to its goodwill and reputation with both its customers and the general public, as

Defendant’s conduct lessens the value of the Registered Trademarks as identifiers of Crocs’ goods

and services.

       94.      Crocs has no adequate remedy at law for this immediate and continuing harm.

Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendant’s

actions.

   COUNT IV - VIOLATION OF THE UNIFORM DECEPTIVE TRADE PRACTICES
                           ACT (815 ILCS 510/2)

       95.      Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

incorporates them by reference.

       96.      As alleged more in Section I.A, supra, the USPTO has granted Crocs federal

trademark registrations for the 3D Marks set forth.

                                                 21
     Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 22 of 27 PageID #:22




        97.    Crocs used these 3D Marks in commerce before Defendant began its unauthorized

use of the 3D Marks.

        98.    The Crocs 3D Marks acquired substantial secondary meaning and became famous

or otherwise well-recognized in the marketplace before Defendant commenced its unauthorized

uses of the Crocs 3D Marks in connection with the Accused Products.

        99.    The 3D Marks have become a single source identifier distinctly associated with

Plaintiff.

        100.   Defendant’s deceptive trade practice through use of the 3D Marks in commerce, in

particular for casual footwear products, which is how Crocs uses the 3D Marks, has or will likely

cause confusion in the minds of consumers familiar with Crocs’ 3D Marks. Accordingly,

consumers of Crocs’ 3D Marks will be deceived or confused, or will otherwise be mistaken, as to

the source of the business in question when they encounter Defendant’s Accused Products.

        101.   In addition, Defendant has traded off of Crocs’ popularity and goodwill in

marketing, selling and profiting from the sale of their Accused Products. Defendant’s Accused

Products have caused, and are likely to cause in the future, impairment of the distinctiveness of

the 3D Marks due to association by consumers with Defendant’s similar marks and trade names.

Similarly, the reputation of Crocs’ 3D Marks has been harmed, and is likely to be harmed in the

future, through its association with Defendant’s similar marks and trade names, which occurs as a

result of the promotion and sale of the Accused Products. This confusion and dilution diminish, or

threaten to diminish, the capacity of the 3D Marks to distinguish Crocs goods, constituting

substantial present and likely future harm to Crocs.




                                                22
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 23 of 27 PageID #:23




       102.    As a result of this misconduct, and other instances of unfair competition that

Defendant has engaged, Crocs has suffered, and will continue to suffer, irreparable harm to its

goodwill and reputation with both its customers and the general public.

       103.    Crocs has no adequate remedy at law for this immediate and continuing harm.

Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendant’s

actions.

              COUNT V - COMMON LAW TRADEMARK INFRINGEMENT

       104.    Crocs hereby reasserts the allegations set forth in the preceding paragraphs and

incorporates them by reference.

       105.    As alleged more fully in Section I, supra, owns and has a protectable interest in the

3D Marks.

       106.    Crocs used the 3D Marks in commerce before Defendant began its unauthorized

use of the 3D Marks.

       107.    Defendant’s unauthorized past and continued sales of their Accused Products, as

well as their attempted sales of their Accused Products, have created a substantial likelihood of

confusion and caused mistake and deception in consumers’ minds.

       108.    Defendant’s unauthorized use of Crocs’ 3D Marks, as set forth above, constitutes

use in commerce, without Crocs’ consent, of a reproduction, counterfeit, copy, or colorable

imitation of Crocs’ 3D Marks in connection with the advertisement, promotion, sale, and

distribution of products and/or services. Such use is likely to cause confusion or mistake, or to

deceive customers, and therefore infringes Crocs’ 3D Marks.

       109.    As a result of Defendant’s continued sale of their Accused Products, Crocs has

suffered and will continue to suffer irreparable harm to its goodwill and reputation with not only


                                                23
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 24 of 27 PageID #:24




its customers, who confuse the Accused Products with legitimate Crocs products, but also with the

general public, who are confused as to the source of the Accused Products after they have been

sold.

        110.   Crocs has no adequate remedy at law for this immediate and continuing harm.

Crocs has been, and absent injunctive relief will continue to be, irreparably harmed by Defendant’s

actions.

                                         JURY DEMAND

        Crocs demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, by reason of the foregoing, Plaintiff Crocs requests that this Court enter

judgment in its favor and for relief against Defendant, and each of them, as follows:

   A. That the Court enter judgment that:

           1. Defendant has violated Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1);

           2. Defendant has engaged in false designation of origin in violation of Section

               43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A);

           3. Defendant has engaged in trademark dilution in violation of Section 43(c) of the

               Lanham Act, 15 U.S.C. § 1125(c);

           4. Defendant has engaged in deceptive trade practices in violation 815 ILCS 510/2;

               and

           5. Defendant has violated Illinois common law.

   B. That the Court issue a permanent injunction restraining and enjoining Defendant, and all

        of its agents, servants, officers, employees, successors, and assigns, and all other persons

        or entities in active concert or participation with Defendant from:


                                                 24
Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 25 of 27 PageID #:25




       1. Selling, marketing, advertising, importing, or purchasing the Accused Products or

          colorable imitations thereof;

       2. Using any of Plaintiff’s 3D Marks and/or any other confusingly similar designation,

          alone or in combination with other words, phrases, symbols, or designs, as

          trademarks, trade names, domain name components or otherwise, to market,

          advertise, or identify any Defendant’s goods or services;

       3. Otherwise infringing Plaintiff’s 3D Marks;

       4. Diluting Plaintiff’s Registered Trademarks;

       5. Representing or taking any other action likely to cause confusion, mistake, or

          deception on the part of consumers as to the source or origin of Defendant’s

          products or services or as to any authorization, sponsorship, approval, or affiliation

          relationship between Defendant and Plaintiff;

       6. Unfairly competing with Plaintiff in any manner whatsoever or otherwise injuring

          its business reputation in the manner complained of herein; and

       7. Engaging in assignments or transfers, formation of new entities or associations or

          utilization of any other device for the purpose of circumventing or otherwise

          avoiding the prohibitions set forth in sub-paragraphs (1) through (6) above.

C. That the Court enter an order, pursuant to 15 U.S.C. §§ 1116 and 1118, requiring

   Defendant, its agents, servants, officers, employees, successors, and assigns, to destroy all

   Accused Products or colorable imitations thereof that are in Defendant’s possession,

   custody, or control;

D. That the Court enter an order, pursuant to 15 U.S.C. § 1116, requiring Defendant to file

   with the Court and serve upon Plaintiff within 30 days after the entry of each of the


                                            25
    Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 26 of 27 PageID #:26




      preliminary and permanent injunctions a report, in writing and under oath, setting forth in

      detail the manner in which Defendant has complied with Paragraphs B and C, supra;

   E. That the Court enter an order pursuant to 15 U.S.C. § 1117 awarding all profits received

      by Defendant from the sales and revenues of any kind made as a result of Defendant’s sales

      of the Accused Products and colorable imitations thereof, and damages, to be determined,

      that Plaintiff has suffered as a result of Defendant’s sales and marketing of the Accused

      Products and colorable imitations thereof;

   F. That the Court enter an order pursuant to 815 ILCS 510/3 enjoining Defendant from its

      deceptive trade practices;

   G. That the Court enter an order enjoining Defendants from infringing Crocs’ 3D Marks in

      violation of Illinois law;

   H. That the Court enter an order awarding damages and costs to the fullest extent provided for

      by Illinois law;

   I. That the Court enter an order awarding Plaintiff’s attorneys’ fees and costs;

   J. That the Court enter an order awarding Plaintiff’s pre-judgment and post-judgment interest;

      and

   K. That the Court enter such other relief as it deems proper and just.



Dated: July 12, 2021                        Respectfully submitted,

                                            ARNOLD & PORTER KAYE SCHOLER LLP

                                            By: /s/ Mark J. Samartino
                                            Mark Samartino
                                            Arnold & Porter Kaye Scholer LLP
                                            70 West Madison Street, Suite 4200
                                            Chicago, IL 60602
                                            (312) 583-2300

                                               26
Case: 1:21-cv-03698 Document #: 1 Filed: 07/12/21 Page 27 of 27 PageID #:27




                                  Email: mark.samartino@arnoldporter.com

                                  Michael A. Berta (pro hac vice forthcoming)
                                  Isaac Ramsey (pro hac vice forthcoming)
                                  Arnold & Porter Kaye Scholer LLP
                                  Three Embarcadero Center, 10th Floor
                                  San Francisco, CA 94111-4024
                                  Telephone: (415) 471-3100
                                  Facsimile: (415) 471-3400

                                  Thomas T. Carmack (pro hac vice forthcoming)
                                  Arnold & Porter Kaye Scholer LLP
                                  3000 El Camino Real
                                  Five Palo Alto Square, Suite 500
                                  Palo Alto, CA 94306-3807
                                  Telephone: (650) 319-4500
                                  Facsimile: (650) 319-4700

                                  Jacob Michael Bass (pro hac vice forthcoming)
                                  Arnold & Porter Kaye Scholer LLP
                                  250 West 55th Street
                                  New York, NY 10019-9710
                                  Telephone: (212) 836-8000
                                  Facsimile: (212) 836-8689

                                  Counsel for Plaintiff Crocs, Inc.




                                    27
